Citation Nr: 0200195	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  That decision denied entitlement to 
service connection for retinitis pigmentosa.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The onset of the veteran's retinitis pigmentosa clearly 
and unmistakably occurred prior to service.

3.  There is clear and unmistakable evidence that the 
veteran's retinitis pigmentosa did not increase in severity 
during service beyond the natural progression of the disease.


CONCLUSION OF LAW

The veteran's retinitis pigmentosa was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 1999 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for retinitis pigmentosa and complied 
with the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, private and VA treatment records from 1970, 
1971, 1998, and 1999, a VA examination report from November 
2000, and the veteran's statements and testimony before a 
hearing officer at a hearing held at the RO in October 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to service connection for retinitis pigmentosa.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's service medical records indicate that he 
reported poor night vision at his enlistment examination, 
which was conducted in January 1968.  The veteran had 20/70 
vision in both eyes, corrected to 20/20.  He passed his color 
vision test.  However, no night vision test was conducted at 
the time of enlistment.

Service medical treatment records show that in February 1969 
the veteran reported for a consultation regarding his eyes.  
He reported that he had not been able to see at night for 
years.  He indicated that he had had several accidents 
because of poor night vision.  He was diagnosed with 
nyctalopia.  Service medical records indicate the veteran was 
seen several more times in service complaining of poor night 
vision.  The veteran's separation examination, conducted in 
December 1969, indicated that the veteran's vision was 
corrected to 20/25 in the right eye and 20/30 in the left 
eye.  No other testing was done on his eyes and the examining 
physician did not note any defects or diagnoses.

Treatment records from the Jules Stein Eye Institute indicate 
that the veteran was diagnosed with retinitis pigmentosa in 
October 1971.  Although the examination report from that 
visit indicated that the veteran had no specific eye 
complaints, it was noted that he had a history of night 
vision problems all his life.  It was also noted that his 18 
year old brother was night blind.  A letter from his treating 
physician written in October 1976 indicated that the 
veteran's retinitis pigmentosa was evidenced by a rather 
generalized arteriolar narrowing, ample amounts of mid-
peripheral "bone-spicule" pigmentation in the retina of 
each eye, night blindness, and peripheral visual fields 
restricted to approximately 10 degrees.

The veteran enrolled in the VA's Visual Impairment Service 
Team (VIST) Clinic in December 1998.  The Blind Rehab 
Specialist assessed that the veteran was legally blind due to 
field loss.  VA treatment records indicate that the veteran 
continued to seek treatment through 1999 for his 
deteriorating vision.

In October 2000, the veteran testified at a hearing held at 
the RO before a hearing officer.  He stated that he had 
problems with night vision while in service and had several 
eye examinations.  The veteran indicated that no one in 
service told him the cause of his difficulty with night 
vision.  He also noted that he did not recall having problems 
with night vision prior to service and did not recall 
reporting problems with night vision during his enlistment 
exam.

In November 2000, a VA eye examination was conducted.  The 
examiner was asked to review the claims folder and answer 
several questions regarding the veteran's claim.  The 
questions regarded three basic issues:  whether problems with 
night vision represents the onset of retinitis pigmentosa; 
when the evidence indicates the onset of retinitis pigmentosa 
in the veteran; and whether, if the onset was prior to 
enlistment, the evidence shows that the veteran's retinitis 
pigmentosa became aggravated during service beyond the 
natural progression of the disease.  

On examination, the veteran's visual acuity was only 20/400 
in the right eye with a tiny spot if visual field remaining.  
The near acuity was 20/800.  The acuity of the left eye was 
only light perception.  The examiner diagnosed the veteran 
with near end stage retinitis pigmentosa.  The examiner 
indicated that the amount of retinal degeneration seen in 
1971 at the Jules Stein Eye Institute "could not have arisen 
de novo on the three years following 1968."  The examiner 
noted that retinitis pigmentosa was certainly present prior 
to his induction in the military in 1968, but was not 
diagnosed at the time because of an inadequate examination.  
The examiner also stated that he believed that the veteran's 
retinitis pigmentosa was not aggravated beyond the natural 
progression of the disease in service.

In January 2001, a rating decision was deferred pending an 
addendum from the physician who conducted the VA examination 
in November 2000.  The physician was asked if he had seen the 
service medical record indicating the veteran had reported 
poor night vision at induction.  The examiner responded that 
he had not, but that the document strengthened his opinion of 
November 2000.  The examiner indicated that he believed the 
veteran's retinitis pigmentosa existed prior to service, it 
became worse during service, and the worsening of his 
condition in service was a result of the disease's natural 
progression.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone, 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  See 38 C.F.R. § 3.304(b) (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991 & Supp. 
2001).  In cases of veterans of wartime service (such as the 
veteran here), clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b) (2001).  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Upon entrance into service the veteran gave a history of 
having poor night vision.  The notation of this history, 
however, does not prevent the presumption of soundness from 
attaching.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the presumption of soundness attaches where 
there has been an induction medical examination, and where a 
disability for which service connection is sought was not 
detected at the time of such examination.  Crowe, 7 Vet. App. 
at 245 citing Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
The Court added that the regulation expressly provides that 
the term "noted" denotes only such conditions that are 
recorded in examination reports, and that history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Crowe, 7 Vet. App. at 245 citing 38 C.F.R. § 
3.304(b)(1).  The Board concludes that the notation regarding 
poor night vision on the veteran's enlistment examination 
does not rebut the presumption of soundness as it was a 
report of the veteran's history and not a condition detected 
by the examiner.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that retinitis pigmentosa existed prior 
to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that retinitis pigmentosa existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

The VA examiner was specifically asked to address whether the 
veteran's retinitis pigmentosa existed prior to service.  In 
the VA examination report he stated that based on his review 
of the veteran's file, the symptoms he was experiencing in 
1971 indicated that the onset of retinitis pigmentosa was 
prior to service.  The examiner noted the inadequacy of the 
veteran's induction eye examination and indicated that had 
certain tests been performed during that examination the 
examiners would have detected the symptoms of retinitis 
pigmentosa.

The Board finds that VA examiner made findings based upon 
medical principles, that are consistent with 38 C.F.R. 
§ 3.304(b)(1).  The VA examiner made a specific finding that 
retinitis pigmentosa had preexisted service.  The examiner's 
opinion is supported by the other evidence of record which 
includes that histories of pre-existing night vision problems 
given by the veteran on enlistment, during service, and after 
service.  The VA opinion was also based on the medical 
evidence demonstrating the severity of the disorder shortly 
after service in 1971.  The Board finds that the presumption 
of soundness has been rebutted by clear and unmistakable 
evidence, and the veteran's retinitis pigmentosa was a 
condition which preexisted service.  

The Board's conclusion is supported by recent a recent Court 
decision which involved a very similar fact pattern.  In that 
case, the Board issued a decision denying service connection 
for retinitis pigmentosa.  The Board concluded that, even 
though retinitis pigmentosa was not recorded on the 
appellant's service entrance examination, the evidence of 
record-including a post-service medical opinion-clearly and 
unmistakably demonstrated that the condition preexisted the 
appellant's entrance onto active duty, and that any increase 
in retinitis pigmentosa during service was due to the natural 
progress of that condition.  In reviewing the matter on 
appeal, the U.S. Court of Appeals for Veterans Claims 
affirmed the Board's decision.  See Harris v. West, 11 Vet. 
App. 456 (1998).  The U.S. Court of Appeals for the Federal 
Circuit also affirmed.  See Harris v. West, No. 99-7057, 203 
F.3d 1347 (Fed. Cir. Feb. 17, 2000), cert. denied, 120 S. Ct. 
2745 (June 29, 2000) (No. 99-1839).  The Federal Circuit 
noted that the appellant in that case argued that the 
statutory presumption of soundness may be rebutted only by 
contemporaneous pre-service clinical evidence or recorded 
history showing that the veteran was suffering from the 
disease or condition in question before entering military 
service, and that the presumption cannot be rebutted, as 
here, by a medical professional's after-the-fact opinion 
regarding the probable onset of the disease or condition.  In 
rejecting this argument, the Federal Circuit stated that 38 
U.S.C. § 1111 says nothing about the kind of evidence that 
can be used to rebut the presumption of soundness.  All that 
the statute requires is that the evidence, whatever it may 
be, must lead, clearly and unmistakably, to the conclusion 
that the injury or disease existed before the veteran entered 
the service.  In addition, the regulation that tracks and 
elaborates on the statutory presumption of soundness, 38 
C.F.R. § 3.304(b), likewise does not support the appellant's 
argument.  Indeed, it provides strong support for the 
contrary view.  The regulation states that the history of 
pre-service conditions recorded at the time of examination 
"will be considered together with all other material evidence 
in determinations as to inception." 38 C.F.R. § 3.304(b)(1).  
In regard to the breadth of the required inquiry in 
determining whether the presumption of soundness has been 
rebutted, 38 C.F.R. § 3.304(b)(2) emphasizes that the finder 
of fact should consider all medically accepted evidence 
bearing on whether the service member was suffering from the 
disease or injury in question prior to induction and should 
give weight to particular evidence based on accepted medical 
standards and medical knowledge regarding the known 
characteristics of particular diseases.  In particular, the 
regulation permits the finder of fact to consider records 
made "prior to, during or subsequent to service" concerning 
the inception of the disease.  The regulation thus does not 
support the appellant's contention that the presumption of 
soundness can be rebutted only if the government adduces pre-
service clinical evidence that the veteran's disease or 
injury had its onset prior to induction. 

The Board further finds that the presumption of aggravation 
of the preexisting retinitis pigmentosa has been rebutted by 
clear and unmistakable evidence.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The VA examiner was asked to indicate 
whether the veteran's retinitis pigmentosa had been 
aggravated beyond the natural progression of the disease 
during service.  The VA examiner stated that, while the 
veteran's symptoms worsened during service, the disease was 
not aggravated beyond its natural progression by service.  
The Board notes that this medical opinion is unopposed.  
Based on this evidence, the Board finds that there is clear 
and unmistakable evidence that the veteran's retinitis 
pigmentosa did not progress beyond what would be considered 
the natural progression of the disease as a result of 
service.  Again, the Board's conclusion is supported by the 
Court's holding in Harris.  The Board in that case concluded 
that, the evidence of record-including a post-service 
medical opinion-clearly and unmistakably demonstrated that 
any increase in retinitis pigmentosa during service was due 
to the natural progress of that condition.  In reviewing the 
matter on appeal, the U.S. Court of Appeals for Veterans 
Claims affirmed the Board's decision.  Harris v. West, 11 
Vet. App. 456 (1998).  The Court noted that the doctor's 
unequivocal and uncontradicted opinion that worsening of 
retinitis pigmentosa was commensurate with the natural 
progress of the condition was clear evidence which rebutted 
the presumption of aggravation.  The U.S. Court of Appeals 
for the Federal Circuit also affirmed.  See Harris v. West, 
No. 99-7057, 203 F.3d 1347 (Fed. Cir. Feb. 17, 2000), cert. 
denied, 120 S. Ct. 2745 (June 29, 2000) (No. 99-1839).  For 
the foregoing reasons, the Board has concluded that service 
connection has not been established for either incurrence or 
aggravation of retinitis pigmentosa.


ORDER

Service connection for retinitis pigmentosa is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals


 

